COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Bray
Argued at Richmond, Virginia


HAROLD JACKSON
                                           MEMORANDUM OPINION * BY
v.   Record No. 0648-99-2                 JUDGE SAM W. COLEMAN III
                                              DECEMBER 28, 1999
RICHMOND DEPARTMENT OF SOCIAL SERVICES


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Randall G. Johnson, Judge

          Karen Minter Matthews (Law Offices of
          Thomas O. Bondurant, Jr., on briefs), for
          appellant.

          Alexandra Silva, Assistant City Attorney;
          Robin M. Morgan, Guardian ad litem for the
          minor child (Office of the City Attorney, on
          brief), for appellee.


     Harold Jackson appeals from a decision terminating his

parental rights of his daughter, Ruth Jackson.   On appeal, Harold

Jackson argues that the evidence was insufficient to meet the

clear and convincing standard required for termination of parental

rights under Code § 16.1-283(C)(2).   We disagree and affirm the

trial court's ruling terminating his residual parental rights.

                             BACKGROUND

     In January 1995, approximately a week after her birth, Ruth

Jackson was removed from her parents' custody, due to concerns

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
raised by hospital personnel.   Several days later, Ruth was placed

back in her parents' custody, with legal custody remaining with

the Richmond Department of Social Services (DSS) until March 1995.

In July 1995, Ruth was removed from her parents' custody because

of allegations that she was abused and neglected.     At that time,

Harold Jackson was hospitalized for a gunshot wound received

during a drive-by shooting.   Mary Jackson had been hospitalized

several times for mental health problems.     The juvenile and

domestic relations district court subsequently returned Ruth to

her parents' custody, but ordered stabilization services to

prevent future removals from the home.     In the ensuing months,

Harold and Mary Jackson would occasionally live together at

friends' homes or hotels, but occasionally, Harold Jackson would

live in shelters.

     On April 24, 1996, Ruth was removed from the Jacksons'

custody because of allegations that Mary Jackson was unable to

care for Ruth.   When Ruth was placed in foster care in April 1996,

she was dirty, had head lice, and was withdrawn.     At the time,

Harold Jackson was being detained on charges of raping Mary

Jackson and threatening to burn down the house in which Mary and

Ruth Jackson were living.

     In May 1996, Janet Kramer, foster care worker for Ruth,

counseled Harold Jackson on various things he should do in order

to regain custody of his daughter.      Kramer recommended that he

establish a stable residence, obtain full-time employment, and

                                - 2 -
obtain a psychological evaluation.     Harold Jackson had difficulty

finding and keeping employment in Virginia.    While living in

Virginia, the Jacksons lived at twelve different locations.

Despite being advised to move to Richmond where services could be

provided and where the Jacksons would have access to the Richmond

Mental Health facility, Harold Jackson indicated that he preferred

to live in Chesterfield County.   In June 1997, the couple moved to

Pennsylvania.

     From April 1996 until June 1998, Harold Jackson had

supervised visits with Ruth.   Until the Jacksons moved to

Pennsylvania in June 1997, Harold Jackson visited Ruth at least

once per month; however, after moving, he visited her once in

September 1997, once in October 1997, once in February 1998, and

once in May 1998.   The Jacksons frequently telephoned Ruth at her

foster parents' home to check on her and to talk with her.

     Howard Rosen, Ph.D., a licensed psychologist, conducted a

psychological evaluation of Harold Jackson.    Dr. Rosen

characterized Harold Jackson as demanding, aggressive, and a

"rough" person, who was insecure and who had limited and impaired

judgment.   Harold Jackson was previously diagnosed with bipolar

disorder, but he refuses to acknowledge that he has a mental

health problem.   Harold Jackson was observed with his infant son,

whom he handled roughly, awkwardly, and unsafely.    Harold Jackson

was diagnosed with alcohol dependence and antisocial personality

disorder.

                               - 3 -
     Since being placed in foster care, Ruth has been diagnosed

with having Attention Deficit Hyperactivity Disorder (ADHD).    She

is a very active child, and is more difficult to care for than the

average child.   She attends a special needs school and is enrolled

in an early childhood development program.

                              ANALYSIS

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123, 128,

409 S.E.2d 460, 463 (1991).   Where the trial court hears the

evidence ore tenus, its decision is entitled to great weight and

will not be disturbed on appeal unless plainly wrong or without

evidence to support it.   See Lowe v. Department of Pub. Welfare,

231 Va. 277, 282, 343 S.E.2d 70, 73 (1986).

     Code § 16.1-283(C)(2) provides that the parental rights of a

child placed in foster care may be terminated if the court finds

by clear and convincing evidence that it is in the best interests

of the child and that:

          [t]he parent . . . , without good cause,
          [has] been unwilling or unable within a
          reasonable period not to exceed twelve
          months from the date the child was placed in
          foster care to remedy substantially the
          conditions which led to or required
          continuation of the child's foster care
          placement, notwithstanding the reasonable
          and appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end. Proof that the parent

                               - 4 -
          . . . without good cause, [has] failed or
          been unable to make substantial progress
          towards elimination of the conditions which
          led to or required continuation of the
          child's foster care placement in accordance
          with their obligations under and within the
          time limits or goals set forth in a foster
          care plan filed with the court . . . shall
          constitute prima facie evidence of this
          condition.

     "'[T]he rights of parents may not be lightly severed but are

to be respected if at all consonant with the best interests of

the child.'"   Ward v. Faw, 219 Va. 1120, 1124, 253 S.E.2d 658,

661 (1979) (quoting Malpass v. Morgan, 213 Va. 393, 400, 192

S.E.2d 794, 799 (1972)).   The termination of parental rights is a

grave, drastic, and irreversible action.   When a court orders

termination of parental rights, the ties between the parent and

child are severed forever and the parent becomes "'a legal

stranger to the child.'"   Lowe, 231 Va. at 280, 343 S.E.2d at 72

(quoting Shank v. Department of Soc. Servs., 217 Va. 506, 509, 230

S.E.2d 454, 457 (1976)).

     The trial court found that Harold Jackson suffers from mental

health problems which are exacerbated by his refusal to recognize

that he has a problem.   The court noted Harold Jackson's refusal

for years to obtain a mental health evaluation despite DSS's

attempt to persuade him to obtain one.   Moreover, the court noted

that Harold Jackson was "physical" with his wife when he was

unable to control her behavior.   Finally, the court remarked about

Harold Jackson's unwavering determination to remain with Mary


                               - 5 -
Jackson if custody of Ruth is returned to him, stating that it was

not in Ruth's best interest to be "returned to that environment."

     Harold Jackson, relying on Weaver v. Roanoke Department of

Human Resources, 220 Va. 921, 265 S.E.2d 692 (1980), argues that

DSS failed to assist him in remedying the conditions which led to

Ruth's placement in foster care.   In Weaver, Kenneth Weaver

petitioned the court to be relieved of custody of his two children

because he was financially unable to care for them.    The children

were placed in foster care, and during the next three years,

Weaver did not financially support the children.    He changed

residences frequently and visited the children sporadically.     The

record did not contain any evidence indicating what, if any,

measures were taken by rehabilitative agencies to assist Weaver in

remedying his financial situation.     We held that "in the absence

of evidence indicating that reasonable and appropriate efforts

were taken by social agencies to remedy the conditions leading to

foster care, residual parental rights cannot be terminated."     220

Va. at 928-29, 265 S.E.2d at 696-97.

     Here, despite the social services provided, Harold Jackson

did not follow through with the recommendations of the social

worker.   Kramer advised Harold Jackson to obtain a psychological

evaluation and scheduled an appointment in November 1996, which

Harold Jackson did not keep.   He finally obtained an evaluation in

April 1998.   Kramer advised him to apply for public housing in

Richmond, but Harold Jackson chose to live in Chesterfield County

                               - 6 -
and in June 1997 relocated to Pennsylvania.   Moreover, he is

unwilling to admit that he suffers from mental health problems;

therefore, he has been unsuccessful in obtaining treatment.     His

ability to safely parent his child is poor in view of his history

of bipolar and antisocial personality disorder.    DSS's attempt to

render stabilization services to assist Harold Jackson in

remedying the conditions which led to Ruth's placement in foster

care was thwarted by his constant moving, his relocation to

Pennsylvania, and his unwillingness and inability to seek help

with his mental health problems.

     The record indicates that Ruth Jackson is doing well in

foster care where she has been since April 1996.    She is being

treated for ADHD and is attending a special needs school.   Ruth's

foster parents actively seek community services to assist her.

She is receiving medical treatment for mood liability,

distractibility, and impulsiveness.

     Ruth was in foster care for nearly four years, while Harold

Jackson was unwilling or unable to cooperate with the agencies

seeking to assist him.   He has not demonstrated that he is willing

or able to remedy within twelve months the conditions that led to

Ruth being placed in foster care or shown good cause for his

failure or inability to do so.    "It is clearly not in the best

interests of a child to spend a lengthy period of time waiting to

find out when, or even if, a parent will be capable of resuming



                                 - 7 -
his responsibilities."   Kaywood v. Halifax County Dep't of Soc.

Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

     The trial court's finding that the termination of Harold

Jackson's residual parental rights was in the child's best

interest and that DSS presented clear and convincing evidence to

meet the requirement of Code § 16.1-283(C)(2) was supported by the

record.   Accordingly, we affirm the decision.

                                                            Affirmed.




                               - 8 -